SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52761 BISCAYNE ACQUISITION GROUP, INC. (Exact name of small business issuer as specified in its charter) Florida 20-8090928 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5775 Blue Lagoon Drive Suite 100 Miami, Florida 33126 (Address of principal executive offices) (Zip Code) (786)888-4567 (Issuer’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2008 Common Stock, $.001 par value per share 4,260,000 shares -1- BISCAYNE ACQUISITION GROUP, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements(unaudited). 3 Balance Sheet 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item4T Controls and Procedures. 14 Part II Other Information 15 I Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item6. Exhibits. 15 Signatures 16 -2- PART I FINANCIAL INFORMATION Item 1. Financial Statements. Biscayne Acquisition Group, Inc. (A Development Stage Company) Financial Statements June 30, 2008 (Unaudited) CONTENTS Page(s) Financial Statements: Balance Sheets - As of June 30, 2008 (Unaudited) and December 31, 2007 (Audited) 4 Statements of Operations - For the three and six months ended June 30, 2008 and 2007 and for the period from December 22, 2006 (inception) to June 30, 2008 (Unaudited) 5 Statements of Cash Flows - For the six months ended June 30, 2008 and 2007 and for the period from December 22, 2006 (inception) to June 30, 2008 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 -3- Biscayne Acquisition Group, Inc. (A Development Stage Company) Balance Sheets June 30, 2008 December 31, 2007 (Unaudited) (Audited) Assets Current Assets Cash $ 725 $ 2,545 Total Current Assets 725 2,545 Total Assets $ 725 $ 2,545 Liabilities and Stockholders’ Equity Current Liabilities: Accrued expenses $ 1,265 $ - Total Current Liabilities 1,265 - Stockholders’ Equity (Deficit) Preferred stock (no par value, 5,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.001 par value, 100,000,000 shares authorized, 4,260,000 and 4,210,000 shares issued and outstanding at June 30, 2008 and December 31, 2007, respectively) 4,260 4,210 Additional paid in capital 27,317 18,424 Deficit accumulated during development stage (32,117 ) (20,089 ) Total Stockholders’ Equity (Deficit) (540 ) 2,545 Total Liabilities and Stockholders' Equity $ 725 $ 2,545 See accompanying notes to unaudited financial statements. -4- Biscayne Acquisition Group, Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, For the Period from December 22, 2006 (inception) to 2008 2007 2008 2007 June 30, 2008 Revenues $ - $ - $ - $ - $ - Operating expenses General and administrative 4,316 490 12,028 935 32,117 Total operating expenses 4,316 490 12,028 935 32,117 Loss from operations (4,316 ) (490 ) (12,028 ) (935 ) (32,117 ) Net loss $ (4,316 ) $ (490 ) $ (12,028 ) $ (935 ) $ (32,117 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 4,260,000 2,000,000 4,257,692 2,000,000 3,305,252 See accompanying notes to unaudited financial statements. -5- Biscayne Acquisition Group, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, For the Period from December 22, 2006( Inception ) to 2008 2007 June 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (12,028 ) $ (935 ) $ (32,117 ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed services - related party 2,964 610 10,611 Changes in operation assets and liabilities Increase in accrued expenses 1,265 - 1,265 Net Cash Used In Operating Activities (7,799 ) (325 ) (20,241 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - related party - - 4,000 Proceeds from sale of common stock 1,250 - 6,500 Contributed capital - related parties 4,729 - 10,466 Net Cash Provided By Financing Activities 5,979 - 20,966 Net increase (decrease) in cash (1,820 ) (325 ) 725 Cash - beginning of period 2,545 2,000 - Cash - end of period $ 725 $ 1,675 $ 725 Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Income taxes $ - $ - $ - Interest $ - $ - $ - See accompanying notes to unaudited financial statements. -6- Biscayne Acquisition Group, Inc. (A Development Stage Company) Notes to Financial Statements June 30, (Unaudited) Note 1 Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full year. The unaudited interim financial statements should be read in conjunction with the Company’s Annual Report on Form 10-KSB, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the year ended December 31, 2007.The interim results for the period ended June 30, 2008 are not necessarily indicative of the results for the full fiscal year. Note 2 Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Biscayne Acquisition Group, Inc. (the "Company"), was incorporated in Florida on December 22, 2006. The Company intends to serve as a vehicle to effect an asset acquisition, merger, or business combination with a domestic or foreign business. Development Stage The Company's financial statements are presented as statements of a development stage enterprise. Activities during the development stage primarily include related party equity-based financing and development of the business plan.At June 30, 2008, the Company had not yet commenced operations. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents.At June 30, 2008, the Company had no cash equivalents. Earnings per Share Basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period.At June 30, 2008 and 2007, and since inception, the Company had no common stock equivalents that could potentially dilute future earnings (loss) per share; hence, a separate computation of diluted earnings (loss) per share is not presented, as the Company reflects a net loss and the effect of considering any common stock equivalents if outstanding would have been anti-dilutive. -7- Biscayne Acquisition Group, Inc. (A Development Stage Company) Notes to Financial Statements June 30, (Unaudited) Recent Accounting Pronouncements In
